ACCEPTED
                                                                                                   01-15-00312-CR
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                              8/20/2015 7:13:31 AM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK

                                   No. 01-15-00312-CR

                                             In the                            FILED IN
                                      Court of Appeals                  1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                            for the
                                                                        8/20/2015 7:13:31 AM
                                   First District of Texas
                                          at Houston                    CHRISTOPHER A. PRINE
                                                                                Clerk

                                  

                                        No. 1421605
                                   In the 176th District Court
                                     Harris County, Texas

                                  

                                  HARVEY SMITH
                                           Appellant
                                             V.
                             THE STATE OF TEXAS
                                            Appellee

                                  

    APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
         WITHIN WHICH TO FILE APPELLATE BRIEF

                                  

TO THE HONORABLE COURT OF APPEALS:

       APPELLANT, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and 38.6(d), moves for an

extension of time within which to file its appellate brief. In support of its motion, appellant

submits the following:

       1.     Appellant was charged with aggravated robbery.
       2.     A jury convicted appellant of the charged offense and sentenced him to 28
              years confinement in the Institutional Division of the Texas Department of
              Criminal Justice on March 23, 2015.
       3.     Notice of appeal was filed on March 23, 2015.
4.    Appellant’s brief was due on August 13, 2015.

5.    Appellant seeks an extension to file his brief until November 13, 2015.

6.    The following facts are relied upon to show good cause for the requested
      extension:

      a. Counsel filed a petition for discretionary review in Miranda v. State,
         No. PD-0827-15, and Hayes v. State, No. PD-0885-15 and No. PD-
         0886-15.
      b. Counsel has filed a writ of certiorari in the United States Supreme
         Court in Masterson v. Stephens.
      c. Counsel has filed a writ of habeas corpus in Ex parte Williams,
         1371668A.

7.    Appellant’s motion is not for purposes of delay, but so that justice may be
      done.

WHEREFORE, the State prays that this Court will grant the requested extension.



                                         Respectfully submitted,

                                         /s/MANDY MILLER
                                         Attorney for appellant
                                         2910 Commercial Center Blvd., Ste. 103-201
                                         Katy, TX 77494
                                         SBN 24055561
                                         PHONE (832) 900-9884
                                         FAX (877) 904-6846
                                         mandy@mandymillerlegal.com




                                     2
                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been delivered via

electronic mail to the following address:

              Harris County District Attorney’s Office
              ATTN: Alan Curry
              curry_alan@dao.hctx.net

                                                 /s/MANDY MILLER
                                                 Attorney for appellant
                                                 2910 Commercial Center Blvd., Ste. 103-201
                                                 Katy, TX 77494
                                                 SBN 24055561
                                                 PHONE (832) 900-9884
                                                 FAX (877) 904-6846
                                                 mandy@mandymillerlegal.com




                                             3